MEMORANDUM BT THE COURT
In this case the defendant demurs to the petition of the plaintiff upon the ground that the claim set out in the petition is barred by the statute of limitations.
The petition in this suit was filed in this court on March 2, 1925. Under the facts set out in the petition the plaintiff’s cause of action accrued upon the alleged breach by the United States of the contract of September 23, 1918. The breach is alleged in the petition to have occurred on December 30, 1918, more than six years before the petition was filed.
Section 156 of the Judicial Code provides: “ Every claim against the United States cognizable by the Court of Claims shall be forever barred unless the petition setting forth a statement thereof is filed in the court or transmitted to it by the Secretary of the Senate or the Clerk of the House of Representatives, as provided by law, within six years after the claim first accrues.”
The petition not having been filed in this court within six years after the claim first accrued, this court is without jurisdiction in the premises, and the demurrer of the defendant is sustained, and 'the petition of the plaintiff must be and the same is hereby dismissed.